Exhibit 10.1
AMENDMENT TO THE
SAIA, INC.
AMENDED AND RESTATED
2003 OMNIBUS INCENTIVE PLAN
          WHEREAS, Saia, Inc. (“Company”) previously adopted the Saia, Inc.
Amended and Restated 2003 Omnibus Incentive Plan (“Plan”) for the benefit of
certain eligible employees;
          WHEREAS, Section 20 of the Plan affords the Board of Directors
(“Board”) of the Company the authority to amend the Plan;
          WHEREAS, the Board desires to amend the Plan, effective immediately,
to allow all non-qualified stock options awarded under the Plan to be exercised
on a net exercise basis;
          WHEREAS, the Board desires to amend the Plan, effective immediately,
to allow stock appreciation rights granted pursuant to the Plan to be settled in
either cash or Company common stock, absent the objection of the Compensation
Committee of the Board;
          WHEREAS, the Board desires to amend the Plan, effective immediately,
to provide that the portion of any award to be paid in fractional shares is
instead paid in cash; and
          WHEREAS, the Board wishes to clarify that the Company may satisfy its
withholding obligations under the Plan by withholding shares received as a
result of the exercise of an award under the Plan.
          NOW THEREFORE, effective immediately, the Plan is amended as follows:

1.   Section 7.2 is deleted in its entirety and replaced with the following:    
  7.2 Each SAR shall be for such Term, and shall be subject to such other terms
and conditions, as the Committee shall impose, whether such terms and conditions
are set forth in the instrument evidencing the grant of the SAR, the terms of
this Plan, or any other document or formal or informal procedure governing the
SARs promulgated by the Committee.   2.   The first sentence of Section 15.2 is
deleted in its entirety and replaced with the following:       In the case of an
exercise of an Option, the notice shall be accompanied by payment in full for
the purchase price of any Shares to be purchased with such payment being made by
either of the following methods, unless explicitly precluded pursuant to the
terms of the instrument evidencing grant of the Award: (i) in cash; (ii) in
Shares having a Fair Market Value equivalent to the purchase price of such
Option; (iii) in a combination thereof; (iv) by means of a cashless exercise
pursuant to the cashless exercise program offered by the Company (if any, and to
the extent allowed by law); or (v) in the case of an exercise of a NQSO, by
means of a net exercise. In the event of a net exercise of a NQSO, the person
entitled to exercise the NQSO shall receive the number of Shares equal to the
aggregate number of Shares being purchased upon exercise less the number of
Shares having a Fair Market Value equal to the aggregate purchase price of the
Shares as to which the NQSO is

1



--------------------------------------------------------------------------------



 



    being exercised. No shares shall be issued upon exercise of an Option until
full payment has been made therefore.   3.   Section 15.3 is deleted in its
entirety and replaced with the following:       15.3 In the case of an exercise
of a SAR, the person entitled to exercise such SARs may elect, at the time of
such exercise, for the SARs so exercised to be settled in cash, Shares (the
number of which shall be determined in accordance with the Fair Market Value of
the Shares on the date of settlement), or a combination of cash and Shares.
Notwithstanding the foregoing, the Committee may provide that any SAR shall be
settled in cash, regardless of the election as to the form of settlement made by
the person entitled to exercise such SAR. The notice of exercise of a SAR shall
be accompanied by the Grantee’s copy of the writing or writings evidencing the
grant of the SAR and the related Option.   4.   A new Section 15.7 is added as
follows:       15.7 Notwithstanding anything in this Plan to the contrary, if a
person is entitled to receive Shares upon exercise, settlement, or other payment
based upon an Award, any fractional portion of such Shares to which such person
is entitled shall, instead of being paid as fractional Shares, be paid in cash
in an amount equal to the fractional portion of such Shares multiplied by the
Fair Market Value of a Share on the date of payment.   5.   The following is
appended to Section 24 of the Plan:       The Company may withhold Shares
received upon exercise of an Award in order to satisfy its withholding
obligations with respect to Awards.

          IN WITNESS WHEREOF, this Amendment to the Plan has been duly executed
as of this                      day of April, 2008.

              Saia, Inc.
 
       
 
  By:    
 
 
 
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
 
 

2